OMB APPROVAL OMB Number: Expires:February 28, 2009 Estimated average burden hours per response14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2)* ENDO Pharmaceuticals Holdings Inc. (Name of Issuer) Common Stock, $0.01 par value (Title of Class Securities) 29264F205 D. E. Shaw & Co., L.P. Attn:Compliance Department 120 West Forty-Fifth Street Floor 39, Tower 45 New York, NY 10036 212-478-0000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communication) Copies to: Christopher Boies, Esq. Boies, Schiller & Flexner LLP 575 Lexington Avenue New York, NY 10022 November 16, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [_] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See ss.240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw Composite Portfolios, L.L.C. FEIN 13-4152438 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 7,654,219 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 7,654,219 11 Aggregate Amount Beneficially Owned by Each Reporting Person 7,654,219 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 5.7% 14 Type of Reporting Person (See Instructions) OO CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw Valence Portfolios, L.L.C. FEIN 13-4046559 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 3,599,041 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 3,599,041 11 Aggregate Amount Beneficially Owned by Each Reporting Person 1 3,599,041 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 2.7% 14 Type of Reporting Person (See Instructions) OO 1 The 3,599,041 Common Shares set forth above include (a) 3,574,041 Common Shares owned by Valence, and (b) 25,000 Common Shares which Valence has the right to acquire through the exercise of listed call options. CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw & Co., L.L.C. FEIN 13-3799946 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 7,654,219 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 7,654,219 11 Aggregate Amount Beneficially Owned by Each Reporting Person 7,654,219 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 5.7% 14 Type of Reporting Person (See Instructions) OO CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION D. E. Shaw & Co., L.P. FEIN 13-3695715 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 11,276,856 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 11,286,836 11 Aggregate Amount Beneficially Owned by Each Reporting Person 11,286,836 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 8.4% 14 Type of Reporting Person (See Instructions) IN, PN CUSIP No. 29264F205 1 Name of Reporting Person. I.R.S. IDENTIFICATION David E. Shaw 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3 SEC Use Only 4 Source of Funds (See Instructions) AF 5 Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[_] 6 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 7 Sole Voting Power -0- 8 Shared Voting Power 11,276,856 9 Sole Dispositive Power -0- 10 Shared Dispositive Power 11,286,836 11 Aggregate Amount Beneficially Owned by Each Reporting Person 11,286,836 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13 Percent of Class Represented by Amount in Row (11) 8.4% 14 Type of Reporting Person (See Instructions) IN AMENDMENT NO. 2 TO SCHEDULE 13D This Amendment No. 2 to Schedule 13D amends and supplements the Schedule 13D filed with the Securities and Exchange Commission (the “SEC”) on July 27, 2007, as amended by Amendment No. 1 to Schedule 13D filed with the SEC on October 12, 2007 (as amended, the “Schedule 13D”).Capitalized terms used herein which are not defined herein have the meanings given to such terms in the Schedule 13D.Except as otherwise provided herein, all Items of the Schedule 13D remain unchanged. Item 3. Source and Amount of Funds or Other Consideration Item 3 of the Schedule 13D is hereby supplemented as follows: In acquiring 1,028,106 additional Common Shares owned by Composite since October 12, 2007,Composite expended approximately $28,658,990 (excluding commissions) of its working capital.In acquiring 524,212 additional Common Shares owned by Valence since October 12, 2007, Valence expended approximately $14,430,375 (excluding commissions) of its working capital. Item 5. Interest in Securities of the Issuer Item 5 of the 13D is hereby supplemented as follows: (a), (b) Based upon the Issuer’s Form 10-Q, filed with the Securities and Exchange Commission on November 2, 2007, there were 134,112,148 Common Shares issued and outstanding as of October 26, 2007.The7,654,219 Common Shares beneficially owned by Composite (the “Composite Shares”) represent approximately 5.7% of the Common Shares issued and outstanding.The 3,599,041 Common Shares beneficially owned by Valence (the “Valence Shares”) represent approximately 2.7% of the Common Shares issued and outstanding.2As of November 20, 2007, Synoptic does not hold a long position in the Common Shares.The 7,654,219Common Shares beneficially owned by DESCO LLC represent approximately 5.7% of the Common Shares issued and outstanding.The 11,286,836Common Shares beneficially owned by DESCO LP (the “Subject Shares”) represent approximately 8.4% of the Common Shares issued and outstanding.The Subject Shares are comprised of (i) the Composite Shares, (ii) the Valence Shares, and (iii) 33,576Common Shares under the management of DESIM LLC (the “DESIM Shares”). Composite has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) the Composite Shares.Valence has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) the Valence Shares.DESIM LLC has the power to vote or to direct the vote of (and the power to dispose or direct the disposition of) 23,596of the DESIM Shares, and the shared power to dispose or direct the disposition of (but not the power to vote or to direct the vote of) 9,980of the DESIM Shares.Composite disclaims beneficial ownership of the Common Shares beneficially owned by Valence and DESIM LLC; Valence disclaims beneficial ownership of the Common Shares beneficially owned by Composite and DESIM LLC; Synoptic disclaims beneficial ownership of the Common Shares beneficially owned by Composite, Valence, and DESIM LLC; and DESIM LLC disclaims beneficial ownership of the Common Shares beneficially owned by Composite and Valence. DESCO LP, as managing member and investment adviser of Valence, investment adviser of Composite, and managing member of DESIM LLC, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares and the Valence Shares, and the shared power to vote or direct the vote of (and the power to dispose or direct the disposition of) 23,596of the DESIM Shares, and the shared power to dispose or direct the disposition of (but not the power to vote or to direct the vote of) 9,980of the DESIM Shares.DESCO LLC, as Composite’s managing member, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares.As managing member of DESCO LLC, DESCO II, Inc. may be deemed to have the shared power to vote or to direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares.As general partner of DESCO LP, DESCO, Inc. may be deemed to have the shared power to vote or to direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares and the Valence Shares, and the shared power to vote or direct the vote of (and the power to dispose or direct the disposition of) 23,596of the DESIM Shares, and the shared power to dispose or direct the disposition of (but not the power to vote or to direct the vote of) 9,980of the DESIM Shares.None of DESCO LP, DESCO LLC, DESCO, Inc., or DESCO II, Inc., owns any Common Shares directly, and each such entity disclaims beneficial ownership of the Subject Shares. David E. Shaw does not own any shares directly.By virtue of David E. Shaw’s position as President and sole shareholder of DESCO Inc., which is the general partner of DESCO LP, which in turn is the managing member and investment adviser of Valence, the investment adviser of Composite, and the managing member of DESIM, and by virtue of David E. Shaw’s position as President and sole shareholder of DESCO II, Inc., which is the managing member of DESCO LLC, which in turn is the managing member of Composite, David E. Shaw may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Composite Shares and the Valence Shares, and the shared power to vote or direct the vote of (and the power to dispose or direct the disposition of), 23,596of the DESIM Shares, and the shared power to dispose or direct the disposition of (but not the power to vote or to direct the vote of) 9,980of the DESIM Shares.David E. Shaw disclaims beneficial ownership of the Subject Shares. As of the date hereof, neither any Reporting Person nor, to the best knowledge of any Reporting Person, any of the persons set forth in Item 2 owns any Common Shares other than those set forth in this Item 5. (c) The trading dates, number of Common Shares purchased or sold, and the price per share for all transactions by the Reporting Persons in the Common Shares within the last 60 days through November 20, 2007, which were all brokered transactions, are set forth below: 2 The 3,599,041 Common Shares set forth above include (a) 3,574,041Common Shares owned by Valence, and (b) 25,000 Common Shares which Valence has the right to acquire through the exercise of listed call options. Name Date Price per Share Number of Shares Purchased/(Sold) Composite 10/12/2007 $27.79 500 Composite 10/12/2007 $27.80 11314 Composite 10/12/2007 $28.00 80000 Synoptic 10/12/2007 $27.74 300 Synoptic 10/12/2007 $27.94 2200 Valence 10/12/2007 $27.96 3100 Valence 10/12/2007 $27.97 400 Valence 10/12/2007 $27.98 400 Valence 10/12/2007 $27.99 2500 Valence 10/12/2007 $28.00 209200 Valence 10/12/2007 $28.02 (4951) Valence 10/12/2007 $28.03 (300) Valence 10/12/2007 $28.04 (5971) Valence 10/12/2007 $28.05 (4378) Composite 10/15/2007 $27.77 3000 Composite 10/15/2007 $27.78 1100 Composite 10/15/2007 $27.79 10257 Composite 10/15/2007 $27.80 36862 Composite 10/15/2007 $27.81 681 Composite 10/15/2007 $27.82 2600 Composite 10/15/2007 $27.83 11450 Composite 10/15/2007 $27.84 7050 Composite 10/15/2007 $27.85 7000 Composite 10/15/2007 $27.87 1600 Composite 10/15/2007 $27.88 2600 Composite 10/15/2007 $27.89 3849 Composite 10/15/2007 $27.90 5751 Composite 10/15/2007 $27.91 6200 Synoptic 10/15/2007 $27.80 (1000) Synoptic 10/15/2007 $27.82 906 Composite 10/16/2007 $27.70 3222 Composite 10/16/2007 $27.71 1778 Composite 10/16/2007 $27.72 1700 Composite 10/16/2007 $27.73 3700 Composite 10/16/2007 $27.74 3000 Composite 10/16/2007 $27.75 4650 Composite 10/16/2007 $27.76 1000 Composite 10/16/2007 $27.77 5859 Composite 10/16/2007 $27.78 5341 Composite 10/16/2007 $27.79 6600 Composite 10/16/2007 $27.80 4300 Composite 10/16/2007 $27.84 1200 Composite 10/16/2007 $27.85 7650 Synoptic 10/16/2007 $27.80 100 Synoptic 10/16/2007 $27.80 (500) Synoptic 10/16/2007 $27.84 100 Synoptic 10/17/2007 $27.87 1200 Synoptic 10/17/2007 $27.89 (200) Synoptic 10/17/2007 $27.90 100 Synoptic 10/17/2007 $27.90 (34) Synoptic 10/17/2007 $27.91 76 Synoptic 10/18/2007 $27.98 (1) DESIM LLC 10/19/2007 $27.97 3000 Synoptic 10/19/2007 $27.86 (300) Synoptic 10/19/2007 $27.94 104 Synoptic 10/19/2007 $27.95 2 Valence 10/19/2007 $35.00 3400 Composite 10/22/2007 $27.43 10044 Composite 10/22/2007 $27.70 10856 Composite 10/22/2007 $27.75 5096 Composite 10/22/2007 $27.78 27200 Composite 10/22/2007 $27.80 46804 Synoptic 10/22/2007 $27.70 1131 Synoptic 10/22/2007 $27.83 (100) Synoptic 10/22/2007 $27.88 (200) Composite 10/23/2007 $27.74 28000 Synoptic 10/23/2007 $27.72 (10) Synoptic 10/23/2007 $27.79 200 Synoptic 10/23/2007 $27.80 200 Synoptic 10/24/2007 $27.84 (100) Synoptic 10/24/2007 $27.88 (100) Synoptic 10/24/2007 $27.89 (200) Synoptic 10/24/2007 $27.90 (100) Synoptic 10/24/2007 $27.92 (200) Synoptic 10/24/2007 $27.93 (200) Synoptic 10/24/2007 $27.95 500 Synoptic 10/24/2007 $27.95 (100) Synoptic 10/24/2007 $27.99 193 Synoptic 10/24/2007 $28.19 (300) Synoptic 10/24/2007 $28.20 (100) Composite 10/25/2007 $27.68 100 Composite 10/25/2007 $27.70 3500 Composite 10/25/2007 $27.73 2600 Composite 10/25/2007 $27.74 100 Composite 10/25/2007 $27.75 1200 Composite 10/25/2007 $27.76 100 Composite 10/25/2007 $27.77 1300 Composite 10/25/2007 $27.79 100 Composite 10/25/2007 $27.80 5200 Composite 10/25/2007 $27.83 1000 Composite 10/25/2007 $27.84 6793 Composite 10/25/2007 $27.85 2600 Composite 10/25/2007 $27.86 4200 Composite 10/25/2007 $27.87 585 Composite 10/25/2007 $27.88 200 Composite 10/25/2007 $27.89 1100 Composite 10/25/2007 $27.90 11471 Composite 10/25/2007 $27.91 100 Composite 10/25/2007 $27.93 1800 Composite 10/25/2007 $27.94 2063 Composite 10/25/2007 $27.95 5159 Composite 10/25/2007 $27.97 100 Composite 10/25/2007 $27.98 1306 Composite 10/25/2007 $27.99 1200 Composite 10/25/2007 $28.00 46123 Synoptic 10/25/2007 $27.74 (800) Synoptic 10/25/2007 $27.77 (1100) Synoptic 10/25/2007 $27.84 40 Synoptic 10/25/2007 $27.85 76 Synoptic 10/25/2007 $27.88 100 Synoptic 10/25/2007 $27.90 43 Synoptic 10/25/2007 $28.01 27 Synoptic 10/25/2007 $28.04 1000 Synoptic 10/25/2007 $28.04 (200) Synoptic 10/25/2007 $28.05 (100) Synoptic 10/26/2006 $28.26 1000 Synoptic 10/26/2006 $28.47 (501) Synoptic 10/26/2006 $28.56 (62) Synoptic 10/26/2006 $28.57 267 Synoptic 10/26/2006 $28.67 100 Synoptic 10/26/2006 $28.68 (100) Synoptic 10/29/2006 $28.58 (200) Synoptic 10/29/2006 $28.64 135 Synoptic 10/29/2006 $28.66 102 Synoptic 10/29/2006 $28.81 (876) Synoptic 10/30/2007 $28.84 248 Synoptic 10/30/2007 $29.06 1000 Synoptic 10/30/2007 $29.23 (100) Synoptic 10/30/2007 $29.31 (5) Synoptic 10/30/2007 $29.39 68 Synoptic 10/30/2007 $29.46 33 Synoptic 10/30/2007 $29.50 38 Synoptic 10/30/2007 $29.58 (1000) Synoptic 10/30/2007 $29.69 (100) Synoptic 10/31/2007 $29.33 100 Synoptic 10/31/2007 $29.37 (200) Synoptic 10/31/2007 $29.38 (34) Synoptic 10/31/2007 $29.46 (200) Synoptic 10/31/2007 $29.67 1149 Synoptic 11/1/2007 $29.18 (100) Synoptic 11/1/2007 $29.18 2 Synoptic 11/1/2007 $29.25 (9) Synoptic 11/1/2007 $29.34 500 Composite 11/2/2007 $27.97 2271 Composite 11/2/2007 $27.98 700 Composite 11/2/2007 $28.01 6580 Composite 11/2/2007 $28.02 1000 Composite 11/2/2007 $28.03 4064 Composite 11/2/2007 $28.04 1900 Composite 11/2/2007 $28.05 12600 Composite 11/2/2007 $28.06 7075 Composite 11/2/2007 $28.07 3883 Composite 11/2/2007 $28.08 2514 Composite 11/2/2007 $28.09 8269 Composite 11/2/2007 $28.10 18608 Composite 11/2/2007 $28.11 7912 Composite 11/2/2007 $28.12 6484 Composite 11/2/2007 $28.13 3904 Composite 11/2/2007 $28.14 2436 Composite 11/2/2007 $28.15 4800 Composite 11/2/2007 $28.16 5000 Composite 11/2/2007 $28.30 18169 Composite 11/2/2007 $28.31 3990 Composite 11/2/2007 $28.32 1393 Composite 11/2/2007 $28.33 1938 Composite 11/2/2007 $28.34 810 Composite 11/2/2007 $28.35 2700 Composite 11/2/2007 $28.36 1000 Composite 11/2/2007 $28.41 3100 Composite 11/2/2007 $28.43 100 Composite 11/2/2007 $28.44 3700 Composite 11/2/2007 $28.45 39698 Composite 11/2/2007 $28.46 800 Composite 11/2/2007 $28.47 2602 Composite 11/2/2007 $28.50 855 Composite 11/2/2007 $28.51 416 Composite 11/2/2007 $28.52 1200 Composite 11/2/2007 $28.53 1212 Composite 11/2/2007 $28.54 5794 Composite 11/2/2007 $28.55 5819 Composite 11/2/2007 $28.56 1300 Composite 11/2/2007 $28.57 1300 Composite 11/2/2007 $28.58 400 Composite 11/2/2007 $28.59 904 Composite 11/2/2007 $28.60 800 Synoptic 11/2/2007 $27.87 (26) Synoptic 11/2/2007 $28.01 (100) Synoptic 11/2/2007 $28.08 300 Synoptic 11/2/2007 $28.09 200 Synoptic 11/2/2007 $28.29 1000 Synoptic 11/2/2007 $28.38 (500) Synoptic 11/2/2007 $28.42 (100) Synoptic 11/2/2007 $28.57 (212) Synoptic 11/2/2007 $28.59 (300) Synoptic 11/2/2007 $28.71 (300) Synoptic 11/2/2007 $28.77 (116) Valence 11/2/2007 $28.16 (1302) Composite 11/5/2007 $28.20 5000 Composite 11/5/2007 $28.21 500 Composite 11/5/2007 $28.23 26300 Composite 11/5/2007 $28.24 2900 Composite 11/5/2007 $28.25 16500 Synoptic 11/5/2007 $28.24 (100) Synoptic 11/5/2007 $28.26 1000 Synoptic 11/5/2007 $28.27 (200) Synoptic 11/5/2007 $28.30 (300) Synoptic 11/5/2007 $28.31 (300) Synoptic 11/5/2007 $28.33 (40) Synoptic 11/5/2007 $28.36 (234) Synoptic 11/5/2007 $28.39 (100) Synoptic 11/5/2007 $28.40 232 Synoptic 11/5/2007 $28.46 (300) Synoptic 11/6/2007 $28.32 29 Synoptic 11/6/2007 $28.51 (12) Synoptic 11/6/2007 $28.60 (87) Synoptic 11/6/2007 $28.61 (182) Composite 11/7/2007 $27.74 900 Composite 11/7/2007 $27.81 1300 Composite 11/7/2007 $27.83 1600 Composite 11/7/2007 $27.84 1056 Composite 11/7/2007 $27.85 3200 Composite 11/7/2007 $27.86 4300 Composite 11/7/2007 $27.87 1328 Composite 11/7/2007 $27.88 1972 Composite 11/7/2007 $27.89 700 Composite 11/7/2007 $27.90 200 Composite 11/7/2007 $27.91 3744 Composite 11/7/2007 $27.92 200 Composite 11/7/2007 $27.93 1400 Composite 11/7/2007 $27.96 200 Composite 11/7/2007 $27.97 500 Composite 11/7/2007 $27.98 9800 Composite 11/7/2007 $27.99 11527 Composite 11/7/2007 $28.00 56073 Synoptic 11/7/2007 $27.83 17 Synoptic 11/7/2007 $28.00 100 Valence 11/7/2007 $27.91 (2000) Synoptic 11/8/2007 $27.63 (235) Synoptic 11/8/2007 $27.65 (300) Synoptic 11/8/2007 $27.68 (100) Synoptic 11/8/2007 $27.80 (200) Synoptic 11/8/2007 $27.81 17 Synoptic 11/8/2007 $27.81 (300) Synoptic 11/8/2007 $27.85 (100) Synoptic 11/8/2007 $27.88 46 Synoptic 11/8/2007 $27.89 (100) Synoptic 11/8/2007 $27.93 (100) Valence 11/8/2007 $27.88 (3700) Composite 11/9/2007 $27.15 758 Composite 11/9/2007 $27.16 1342 Composite 11/9/2007 $27.17 2100 Composite 11/9/2007 $27.18 2800 Composite 11/9/2007 $27.19 700 Composite 11/9/2007 $27.20 1600 Composite 11/9/2007 $27.21 400 Composite 11/9/2007 $27.22 2900 Composite 11/9/2007 $27.23 2300 Composite 11/9/2007 $27.24 1900 Composite 11/9/2007 $27.25 2800 Composite 11/9/2007 $27.26 2100 Composite 11/9/2007 $27.27 3300 Composite 11/9/2007 $27.28 1954 Composite 11/9/2007 $27.29 1300 Composite 11/9/2007 $27.30 600 Composite 11/9/2007 $27.31 846 Composite 11/9/2007 $27.32 300 Composite 11/9/2007 $27.37 432 Composite 11/9/2007 $27.38 2009 Composite 11/9/2007 $27.39 2400 Composite 11/9/2007 $27.40 159 Composite 11/9/2007 $27.43 724 Composite 11/9/2007 $27.44 2781 Composite 11/9/2007 $27.45 4229 Composite 11/9/2007 $27.48 1800 Composite 11/9/2007 $27.49 1287 Composite 11/9/2007 $27.50 2264 Composite 11/9/2007 $27.54 387 Composite 11/9/2007 $27.55 4613 Composite 11/9/2007 $27.56 500 Composite 11/9/2007 $27.57 2500 Composite 11/9/2007 $27.58 1200 Composite 11/9/2007 $27.59 815 Composite 11/9/2007 $27.60 900 Composite 11/9/2007 $27.61 400 Composite 11/9/2007 $27.62 600 Composite 11/9/2007 $27.65 3663 Composite 11/9/2007 $27.68 300 Composite 11/9/2007 $27.69 900 Composite 11/9/2007 $27.70 7561 Composite 11/9/2007 $27.71 100 Composite 11/9/2007 $27.75 1900 Composite 11/9/2007 $27.78 252 Composite 11/9/2007 $27.79 466 Composite 11/9/2007 $27.80 3794 Composite 11/9/2007 $27.81 2458 Composite 11/9/2007 $27.82 1706 Composite 11/9/2007 $27.83 1200 Composite 11/9/2007 $27.84 2100 Composite 11/9/2007 $27.85 3200 Composite 11/9/2007 $27.88 500 Composite 11/9/2007 $27.90 9651 Composite 11/9/2007 $27.91 249 Synoptic 11/9/2007 $27.41 14 Synoptic 11/9/2007 $27.45 (12) Synoptic 11/9/2007 $27.63 (100) Synoptic 11/9/2007 $27.82 1200 Synoptic 11/9/2007 $27.89 600 Composite 11/12/2007 $27.46 1002 Composite 11/12/2007 $27.51 6090 Synoptic 11/12/2007 $27.49 116 Synoptic 11/12/2007 $27.52 300 Synoptic 11/12/2007 $27.54 (9) Synoptic 11/12/2007 $27.60 (842) Synoptic 11/12/2007 $27.72 (10) Synoptic 11/12/2007 $27.74 (218) Synoptic 11/12/2007 $27.75 300 Synoptic 11/12/2007 $27.78 300 Synoptic 11/12/2007 $27.86 (44) Composite 11/13/2007 $27.15 3429 Composite 11/13/2007 $27.17 200 Composite 11/13/2007 $27.21 600 Composite 11/13/2007 $27.22 1171 Composite 11/13/2007 $27.23 1389 Composite 11/13/2007 $27.24 1930 Composite 11/13/2007 $27.25 7510 Composite 11/13/2007 $27.26 4162 Composite 11/13/2007 $27.27 12600 Composite 11/13/2007 $27.28 2500 Composite 11/13/2007 $27.29 2200 Composite 11/13/2007 $27.30 13305 Composite 11/13/2007 $27.33 1331 Composite 11/13/2007 $27.34 3300 Composite 11/13/2007 $27.35 773 Composite 11/13/2007 $27.36 800 Composite 11/13/2007 $27.37 4000 Composite 11/13/2007 $27.38 3800 Composite 11/13/2007 $27.39 4200 Composite 11/13/2007 $27.40 5600 Composite 11/13/2007 $27.41 11400 Composite 11/13/2007 $27.42 900 Composite 11/13/2007 $27.43 100 Composite 11/13/2007 $27.44 100 Composite 11/13/2007 $27.45 1200 Composite 11/13/2007 $27.46 600 Composite 11/13/2007 $27.47 2700 Composite 11/13/2007 $27.48 500 Composite 11/13/2007 $27.49 2600 Composite 11/13/2007 $27.50 5100 Synoptic 11/13/2007 $27.08 (1000) Synoptic 11/13/2007 $27.32 57 Synoptic 11/13/2007 $27.39 206 Synoptic 11/13/2007 $27.40 300 DESIM LLC 11/14/2007 $27.60 (300) DESIM LLC 11/14/2007 $27.68 (200) DESIM LLC 11/14/2007 $27.77 (200) DESIM LLC 11/14/2007 $27.79 (200) Synoptic 11/14/2007 $27.52 100 Synoptic 11/14/2007 $27.69 (26) Synoptic 11/14/2007 $27.70 300 Synoptic 11/14/2007 $27.74 400 Synoptic 11/14/2007 $27.80 39 Synoptic 11/15/2007 $27.48 1000 Synoptic 11/15/2007 $27.55 200 Synoptic 11/15/2007 $27.59 300 Synoptic 11/15/2007 $27.61 (200) Synoptic 11/15/2007 $27.71 (1200) Synoptic 11/15/2007 $27.78 (100) Valence 11/15/2007 $27.34 100 Valence 11/15/2007 $27.35 1000 Valence 11/15/2007 $27.36 100 Valence 11/15/2007 $27.37 400 Valence 11/15/2007 $27.38 800 Valence 11/15/2007 $27.39 400 Valence 11/15/2007 $27.40 500 Valence 11/15/2007 $27.41 400 Valence 11/15/2007 $27.43 300 Valence 11/15/2007 $27.44 600 Valence 11/15/2007 $27.45 2325 Valence 11/15/2007 $27.46 4100 Valence 11/15/2007 $27.47 5700 Valence 11/15/2007 $27.48 1600 Valence 11/15/2007 $27.49 1000 Valence 11/15/2007 $27.50 5700 Valence 11/15/2007 $27.51 6800 Valence 11/15/2007 $27.52 1257 Valence 11/15/2007 $27.53 9218 Valence 11/15/2007 $27.54 3200 Valence 11/15/2007 $27.55 6985 Valence 11/15/2007 $27.56 4015 Valence 11/15/2007 $27.57 3400 Valence 11/15/2007 $27.58 1500 Valence 11/15/2007 $27.59 100 Valence 11/15/2007 $27.60 6800 Valence 11/15/2007 $27.61 400 Valence 11/15/2007 $27.62 400 Valence 11/15/2007 $27.63 600 Valence 11/15/2007 $27.64 300 Valence 11/15/2007 $27.65 200 Valence 11/15/2007 $27.70 9800 Valence 11/15/2007 $27.71 700 Valence 11/15/2007 $27.72 1000 Valence 11/15/2007 $27.73 1443 Valence 11/15/2007 $27.74 1757 Valence 11/15/2007 $27.75 5100 Valence 11/15/2007 $27.80 2743 Valence 11/15/2007 $27.81 200 Valence 11/15/2007 $27.82 657 Valence 11/15/2007 $27.83 500 Valence 11/15/2007 $27.84 3000 Valence 11/15/2007 $27.85 2900 Valence 11/15/2007 $40.00 (1000) DESIM LLC 11/16/2007 $27.63 200 DESIM LLC 11/16/2007 $27.65 200 Synoptic 11/16/2007 $27.30 (100) Synoptic 11/16/2007 $27.34 (100) Synoptic 11/16/2007 $27.46 (1144) Synoptic 11/16/2007 $27.47 126 Synoptic 11/16/2007 $27.49 1107 Synoptic 11/16/2007 $27.50 (400) Synoptic 11/16/2007 $27.55 (714) Synoptic 11/16/2007 $27.58 (100) Synoptic 11/16/2007 $27.62 100 Synoptic 11/16/2007 $27.69 100 Valence 11/16/2007 $27.37 81 Valence 11/16/2007 $27.39 100 Valence 11/16/2007 $27.45 1519 Valence 11/16/2007 $27.46 1900 Valence 11/16/2007 $27.47 6500 Valence 11/16/2007 $27.48 8000 Valence 11/16/2007 $27.49 9800 Valence 11/16/2007 $27.50 27100 Valence 11/16/2007 $27.53 561 Valence 11/16/2007 $27.54 600 Valence 11/16/2007 $27.55 7739 Valence 11/16/2007 $27.56 1000 Valence 11/16/2007 $27.57 4500 Valence 11/16/2007 $27.58 600 Valence 11/16/2007 $27.59 200 Valence 11/16/2007 $27.60 29800 Synoptic 11/19/2007 $26.84 (688) Synoptic 11/19/2007 $26.85 100 Synoptic 11/19/2007 $26.94 333 Synoptic 11/19/2007 $26.97 394 Synoptic 11/19/2007 $26.98 246 Valence 11/19/2007 $26.76 719 Valence 11/19/2007 $26.77 16507 Valence 11/19/2007 $26.78 12904 Valence 11/19/2007 $26.79 5870 Valence 11/19/2007 $26.80 21593 Valence 11/19/2007 $26.81 200 Valence 11/19/2007 $26.82 7105 Valence 11/19/2007 $26.83 82 Valence 11/19/2007 $26.84 1000 Valence 11/19/2007 $26.85 1502 Valence 11/19/2007 $26.88 100 Valence 11/19/2007 $26.89 200 Valence 11/19/2007 $26.90 4800 Valence 11/19/2007 $26.95 16544 Valence 11/19/2007 $27.00 10200 Valence 11/19/2007 $27.01 674 Synoptic 11/20/2007 $26.24 5 Synoptic 11/20/2007 $26.32 400 Synoptic 11/20/2007 $26.41 (100) Synoptic 11/20/2007 $26.70 (253) Synoptic 11/20/2007 $26.93 (274) Synoptic 11/20/2007 $26.98 (78) Valence 11/20/2007 $26.24 1117 Valence 11/20/2007 $26.26 500 Valence 11/20/2007 $26.27 300 Valence 11/20/2007 $26.28 200 Valence 11/20/2007 $26.29 900 Valence 11/20/2007 $26.30 1100 Valence 11/20/2007 $26.33 1600 Valence 11/20/2007 $26.35 1200 Valence 11/20/2007 $26.38 700 Valence 11/20/2007 $26.39 2300 Valence 11/20/2007 $26.40 3400 Valence 11/20/2007 $26.41 100 Valence 11/20/2007 $26.42 200 Valence 11/20/2007 $26.43 500 Valence 11/20/2007 $26.44 800 Valence 11/20/2007 $26.44 (400) Valence 11/20/2007 $26.45 400 Valence 11/20/2007 $26.46 400 Valence 11/20/2007 $26.47 1100 Valence 11/20/2007 $26.48 100 Valence 11/20/2007 $26.49 200 Valence 11/20/2007 $26.50 200 Valence 11/20/2007 $26.53 100 Valence 11/20/2007 $26.54 700 Valence 11/20/2007 $26.56 500 Valence 11/20/2007 $26.57 700 Valence 11/20/2007 $26.59 200 Valence 11/20/2007 $26.60 300 Valence 11/20/2007 $26.64 900 Valence 11/20/2007 $26.66 200 Valence 11/20/2007 $26.67 400 Valence 11/20/2007 $26.70 700 Valence 11/20/2007 $26.71 300 Valence 11/20/2007 $26.73 200 Valence 11/20/2007 $26.76 300 Valence 11/20/2007 $26.83 1100 Valence 11/20/2007 $26.85 400 Valence 11/20/2007 $26.91 300 Valence 11/20/2007 $26.97 500 Valence 11/20/2007 $26.98 200 Valence 11/20/2007 $26.99 1500 Valence 11/20/2007 $27.00 2200 Valence 11/20/2007 $27.03 400 Valence 11/20/2007 $27.04 700 Valence 11/20/2007 $27.05 300 Valence 11/20/2007 $27.06 300 Valence 11/20/2007 $27.09 397 Valence 11/20/2007 $27.11 500 The trading dates, transactions, exercises and assignments, and the price per share implied by the transactions, for all transactions by the Reporting Persons in options of the Issuer within the last 60 days through November 20, 2007, which were all brokered transactions, are set forth below. Entity Date Security Description Action Notional number of shares Price per Contract Valence 10/19/2007 $35 October 2007 put Expiry 3400 0 Valence 11/15/2007 $40 January 2010 put Expiry (1000) 0 (d) Other than with respect to Common Shares which Valence has the right to acquire through call options, no person other than the Reporting Persons has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Common Shares set forth above. Clause (e) of Item 5 of Schedule 13D is not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 of the Schedule 13D is hereby amended and restated in its entirety as follows: As of November 20, 2007, Valence maintains an open short position on 21 put option contracts based upon the value of the Common Shares.In addition to the Common Shares that it beneficially owns without reference to these contracts, Valence has long economic exposure to 2,100 Common Shares through such contracts.Valence maintains an open short position on 50 call option contracts and therefore has short economic exposure to 5,000 Common Shares through such contracts.Valence also maintains an open short position of 5,000 Common Shares.These contracts and arrangements do not give the Reporting Persons direct or indirect voting, investment or dispositive control over any securities of the Issuer.Accordingly, the Reporting Persons disclaim any beneficial ownership in any securities that may be referenced with any person with respect to any securities of the Issuer. As of November 20, 2007, Synoptic maintains an open short position of 342 Common Shares. Except for the matters described herein, neither the Reporting Persons nor, to the best knowledge of any Reporting Persons, any of the persons listed in Item 2 has any contract, arrangement, understanding or relationship with any person with respect to any securities of the Issuer as of November 20, 2007. Item 7. Material to be Filed as Exhibits Exhibit 1 Power of Attorney, granted by David E. Shaw relating to D. E. Shaw & Co., Inc., in favor of the signatories hereto, among others, dated October 24, 2007. Exhibit 2 Power of Attorney, granted by David E. Shaw relating to D. E. Shaw & Co. II, Inc., in favor of the signatories hereto, among others, dated October 24, 2007. SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete, and correct. Dated:November 21, 2007 D. E. SHAW COMPOSITE PORTFOLIOS, L.L.C. By: D. E. SHAW & CO., L.L.C., as Managing Member By: /s/ Maximilian Stone Name: Maximilian Stone Title: Managing Director D. E. SHAW VALENCE PORTFOLIOS, L.L.C. By: D. E. SHAW & CO., L.P., as Managing Member By: /s/ Maximilian Stone Name: Maximilian Stone Title: Managing Director D. E. SHAW SYNOPTIC PORTFOLIOS 2, L.L.C. By: D. E. SHAW & CO., L.L.C., as Managing Member By: /s/ Maximilian Stone Name: Maximilian Stone Title: Managing Director D. E. SHAW & Co., L.L.C. By: /s/ Maximilian Stone Name: Maximilian Stone Title: Managing Director D. E. SHAW & Co., L.P. By: /s/ Maximilian Stone Name: Maximilian Stone Title: Managing Director DAVID E. SHAW By: /s/ Maximilian Stone Name: Maximilian Stone Title: Attorney-in-Fact for David E. Shaw
